DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  There is a typographical error: “resing” should be spelled “resin”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-10, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 2009/0131556).
Regarding claims 1, 8, and 9: Honda et al. teaches  a resin composition for a fiber reinforced composite (title) comprising an epoxy resin (abstract), and acid anhydride (abstract), and a catalyst such as phenolic salt of 1,8-diazabicyclo[5.4.0]undeca-7-en (para. 32), which is a compound composed of an acid and a base and is liquid and is derived from a monocyclic aromatic compound and an organic base that is a nitrogen containing heterocyclic compound. While Honda et al. teaches other catalysts that do not fall within the claimed compounds, at the time of the invention a person having ordinary skill in the art would have found it obvious to use the catalyst cited and would have been motivated to do so since Honda et al. teaches it is an acceptable solution to achieve the disclosed invention.
Regarding claims 6 and 7: Honda et al. teaches methyl tetrahydrophthalic anhydride (para. 66), which is liquid and an unsaturated alicyclic polycarboxylic acid anhydride.
Regarding claim 10: Honda et al. teaches tetraphenylphosphonium tetraphenylborate (para. 27), which is derived from a phosphonium cation and an organic anion.
Regarding claim 12: Honda et al. teaches 5-20 parts by weight catalyst to 100 parts by weight of the epoxy resin (table 1).
Regarding claim 14: Honda et al. teaches a cured product (abstract).
Regarding claim 15: Honda et al. teaches a fiber reinforced plastic obtained by curing the composition and reinforcing fibers (abstract). 
Regarding claim 16: Honda et al. teaches a method for producing a cured product comprising providing the resin composition and curing the composition (abstract).
Regarding claim 17: Honda et al. teaches a method for producing a cured product comprising providing the resin composition, adding reinforcing fibers and curing the composition (abstract).

Claims 2-5, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 2009/0131556) as applied to the claims set forth above and in view of Fujita et al. (US 2018/0251612).
Regarding claims 2 and 3: Honda et al. teaches the basic claimed composition as set forth above.  Not disclosed is the polyglycidyl ether of a bisphenol alkylene oxide adduct. However, Fujita et al. teaches this epoxy in an amount of 20-100 percent of the epoxy resin (abstract).  Honda et al. and Fujita et al. are analogous art since they are both concerned with the same field of endeavor, namely fiber reinforced epoxy composites. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the epoxy of Fujita et al. in the composition of Honda et al. and would have been motivated to do so to easily permeate into the gaps among the fibers.
Regarding claims 4, 5, 18, and 19: Honda et al. teaches the basic claimed composition as set forth above. Not disclosed is the dicyclopentadiene epoxy resin. However, Fujita et al. teaches dicyclopentadiene epoxy resin in an amount of 3-15 percent by mass of the epoxy resin (para. 16). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the dicyclopentadiene epoxy resin of Fujita et al. in the composition of Honda et al. and would have been motivated to do so to improve adhesion.
Regarding claim 13: Honda et al. teaches the basic claimed composition as set forth above. Not disclosed is a silane coupling agent.  However, Fujita et al. teaches a silane coupling agent (para. 19).  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the silane coupling agent and would have been motivated to do so to adhere the composition to the fiber.
Regarding claim 20: Honda et al. teaches methyl tetrahydrophthalic anhydride (para. 66), which is liquid and an unsaturated alicyclic polycarboxylic acid anhydride.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 2009/0131556) as applied to claim 10 set forth above and in view of Nagashimada et al. (WO 2017/126568 using US 2019/0023833 as the English language equivalent for the citations below).
Regarding claim 11: Honda et al. teaches the basic claimed composition as set forth above.  Not disclosed is an alkylphosphorodithioate anion.  However, Nagashimada et al. teaches a dimethyl dithiophosphate anion (para. 197). Honda et al. and Nagashimada et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy compositions. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the anion of Nagashimada et al. in the composition of Honda et al. and would have been motivated to do so as an accelerator for epoxy resins (para. 210).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767